OPINIÓN CON CURRENTE DEL
JUEZ PRESIDENTE SEÑOR HERNANDEZ.
En el presente caso fué interpuesto el recurso de apela-ción contra sentencia de la Corte de Distrito de San Juan, Sección Segunda, antes de que la sentencia fuera registráda; y considerado aisladamente ese hecho, sin tener en cuenta otros que constan en el récord, procedería la desestimación del recurso con sujeción a la jurisprudencia ya establecida por esta Corte Suprema sobre apelaciones prematuras.
La sentencia no existe para los efectos de la apelación hasta que se registra. El artículo 231 del Código de En-juiciamiento Civil ordena que el secretario lleve con el pro-tocolo de la corte un libro que se titulará “Libro de Senten-cias,” en el cual se registrarán éstas; y el artículo 233 or-dena también que inmediatamente después de registrada la sentencia el secretario deberá unir y archivar, entre otras actuaciones que expresa, copia de la sentencia. Dicho ar-tículo 233 no dispone que se una y archive la sentencia ori*169ginal sino una copia de ella, lo cual claramente demuestra que no hay más sentencia que la original registrada en el “Libro de Sentencias”. Siendo ello así, la sentencia que se ha de notificar a la parte agraviada por ella, según dis-pone la Ley No. 70 de 1911, no es otra que la registrada en el “Libro de Sentencias” y por tanto, desde la notificación de esa sentencia, registrada, es que debe correr el término para apelar. Si se apela antes el recurso es prematuro. Pero la anterior doctrina aplicable por lo general, no afecta a un caso como el presente en que el secretario de la corte comu-nicó al apelante que había sido dictada sentencia que fué registrada en el “Libro ele Sentencias”, pues ante semejante manifestación hecha por un funcionario público en un do-cumento oficial, la parte apelante actuó de buena fé, bajo la creencia ele que había una sentencia registrada. No cono-cemos ningún precepto legal que impusiera a la parte agra-viada el deber de examinar por sí misma el “Libro de Sen-tencias” para comprobar lo afirmado por el secretario. Aten-dida la notificación hecha por el secretario al apelante de que se había dictado sentencia que estaba registrada y te-niendo en cuenta además que había realmente una senten-cia escrita, firmada por el juez y. el secretario la cual se llevó a los autos y que la copia de esa sentencia tal como figura en la transcripción está conforme con la copia de la sentencia registrada, acompañada a la moción de desesti-mación, es razonable y justo concluir que el presente caso por los caracteres que presenta, no cabe dentro de la anterior jurisprudencia de esta corte y que debiendo entenderse la sentencia registrada nunc pro fomc, o sea en la propia fecha en que fué notificada, no procede desestimar el recurso por haberse interpuesto prematuramente.